Citation Nr: 0832773	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-31 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lung disorder.  

2.  Entitlement to a disability rating greater than 10 
percent for service-connected right ankle Achilles 
tendonitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.      

The veteran indicated on his October 2006 VA Form 9 that he 
wished to testify at a Board hearing.  However, in December 
2006 correspondence the veteran withdrew his hearing request.  

The issue of entitlement to service connection for a lung 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right ankle disorder is currently manifested by 
some limitation of motion with pain on extremes of range of 
motion.


CONCLUSION OF LAW

The criteria for a disability rating disability greater than 
10 percent for right ankle Achilles tendonitis have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5271 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that his 
current lung disorder was incurred during his service with 
the United States Army from September 1988 to June 1992.  The 
veteran also contends that his service-connected right ankle 
Achilles tendonitis is more disabling than currently 
evaluated.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2007).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).
    
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

The veteran's right ankle disorder is rated under diseases of 
the musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5024-5271 (2007).  Under DC 5024, 
tenosynovitis shall be rated based on limitation of motion of 
the affected part.  Under DC 5271, a 10 percent rating is 
warranted if limitation of the ankle is moderate; a 20 
percent rating is warranted if limitation is marked.  For VA 
purposes, normal range of motion of the ankle is to 20 
degrees of dorsiflexion and to 45 degrees of plantar flexion. 
38 C.F.R. § 4.71, Plate II.

The veteran was afforded VA examinations in October 2005 and 
February 2007.  During the October 2005 examination the 
veteran complained of pain in his right Achilles only when he 
is on his feet a lot.  The pains are not present with rest.  
The pains are usually sharp and occasionally the Achilles 
tendon feels like it is stretching.  He denies any swelling.  
He places ice on it after work everyday and this does help.  
He has seen a VA podiatrist who instructed him to use 
orthotics inserts into his shoes which did help for one week 
and no longer helps at all.  He still wears the inserts in 
his work shoes and states they do not help.  Also, the 
podiatrist diagnosed him with pes planus in June 2005.  He 
uses over-the-counter Tylenol that does help him somewhat.  
He stated that he was currently working at Home Depot and was 
on his feet all day long.  It bothers his right Achilles 
tendon.  It interferes with his daily activities only if he 
is on his feet a lot, not with rest.  There are no other 
additional limitations with repetitive use or additional 
limitations with flare-ups.  The veteran had a magnetic 
resonance imaging (MRI) scan of the right Achilles in October 
2005 that showed an abnormal signal in distal soleus 
consistent with inflammation.  There was also a small amount 
of fluid around the tendons of the ankle consistent with 
inflammation.  

Physical examination of the right ankle revealed dorsiflexion 
from 0 to 20 degrees with pains in the right Achilles at 20 
degrees, plantar flexion from 0 to 40 degrees with pains in 
the right Achilles at 40 degrees, -5 degrees secondary to 
pain.  There is no tenderness on palpation or manipulation.  
There was no swelling and no deformities were present.  
Active range of motion did not produce any weakness, fatigue, 
or incoordination.  Bilateral pes planus was present but 
there were no callouses or ulcerations.  Achilles alignment 
was bilaterally normal and he had normal weight bearing 
bilaterally.  The diagnosis was Right Achilles tendonitis 
with MRI showing abnormal signal in the distal soleus 
consistent with inflammation and small amount of fluid around 
the tendons of the ankle consistent with inflammation.  The 
examiner characterized the disability as "moderate" because 
it made it difficult for the veteran to stand on his feet and 
work eight hours a day.  

During the February 2007 examination the veteran complained 
of pain of the right ankle with ambulation on a daily basis.  
He also has minor rest pain in the ankle after activities and 
recurrent swelling.  X-rays and an MRI of the right ankle 
showed soft tissue swelling but there was no arthritis, 
tendon, or ligament pathology identified.  The veteran 
reported a pins and needles sensation in the ankle with 
activities.  He does not wear an ankle brace.  He has been 
given etodolac recently which he takes twice a day but has 
not noticed any improvement.  He uses a topical analgesic 
ointment, which is menthol with camphot, and this gives him 
some temporary relief of his pain.  He is employed as a 
forklift driver and gets ankle pain while at work.  He 
estimates that he has missed thirty days of work in the last 
year due to his ankle pain.  He is completely independent in 
activities of daily living.  He does not know what his 
walking distance is because he states that he does not walk 
for exercise and only walks short distances at a time at 
work.  He estimates that he can stand two to three hours.  He 
does not use any ambulatory aides.  He has had an injection 
in the past, which was either into the ankle or the area 
around the Achilles tendon and this gave him six to seven 
months of good relief.  His symptoms of ankle pain are much 
worse in cold weather.  He does not use any ambulatory aids. 

On physical examination the examiner noted that the veteran 
had a slight limp on the right lower extremity.  There was 
mild soft tissue swelling, especially on the lateral side of 
the ankle.  There was normal active and passive range of 
motion with slight tenderness at the extremes of motion in 
each direction.  Motor strength was 5/5 with dorsiflexion and 
plantar flexion.  There was a hold break weakness rated 4/5 
in inversion and eversion of the ankle.  Palpation of the 
ankle revealed tenderness, especially inferior and posterior 
to the medial and lateral mallelus and tenderness over the 
Achilles tendon.  Heel toe walking was done and this 
increased the right ankle pain when he was toe walking and 
produced a pronounced limp on the right lower extremities 
when toe walking.  Repetitive motion of the ankle was done 
through multiple cycles in all planes.  There was a complaint 
of slight pain with repetitive motion but there was no loss 
of motion, weakness, fatigability, or incoordination.  The 
impression was Right Achilles tendonitis with chronic 
Achilles and ankle pain.   

Also of record are VA outpatient treatment reports dated from 
September 1992 to August 2005 and private medical records 
dated from October 1993 to April 1999 showing treatment for 
the veteran's right ankle Achilles tendonitis.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected right ankle disorder.  The objective 
evidence reflects that the residuals of a right ankle injury 
consist of nearly normal range of motion of the right ankle 
with pain only at the extremes of range of motion.  The ankle 
is stable and there is no evidence of malunion or nonunion.  
Such findings demonstrate that this disability is only 
moderately disabling.  As the residuals of a right ankle 
injury have not been shown to rise to the level of a marked 
disability, a 20 percent evaluation under DC 5271 is not 
warranted for any period based on the facts found during the 
whole appeal period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Ankylosis, malunion, astragalectomy, and 
arthritis are not indicated in this case; thus, rating 
criteria for those disabilities do not apply. 38 C.F.R. § 
4.71a, DCs 5003, 5010, 5270, 5272, 5273, 5274 (2007).  
Furthermore, February 2007 VA examiner noted that there was 
no loss of motion, weakness, fatigability, or incoordination.  
The functional limitation is no more than that contemplated 
by the currently assigned 10 percent rating.  DeLuca.  Thus, 
the Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59.

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the veteran's disability level and 
symptomatology.  The veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected right ankle disorder 
are adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In September 2005 letters, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected right ankle Achilles tendonitis, the evidence must 
show that his condition "had gotten worse."  The letters 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
January 2006 rating decision explained the criteria for the 
next higher disability rating available for veteran's right 
ankle Achilles tendonitis under the applicable diagnostic 
code.  The September 2006 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected right ankle 
Achilles tendonitis, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

VA has assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, and afforded the veteran 
the opportunity to give testimony before the Board (although 
he declined to do so).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

 
ORDER

A disability rating greater than 10 percent for right ankle 
Achilles tendonitis is denied.




REMAND

A review of the veteran's service medical records shows that 
the veteran complained of asthma, shortness of breath, and 
pneumonia several times during service (i.e., May 1989, July 
1989, September 1990, and February 1992).  However, a chest 
X-ray in February 1992 showed normal lungs.  Likewise, during 
the veteran's March 1992 "Report of Medical History" he 
reported "chronic or frequent colds," "asthma," and 
"shortness of breath."  However, the veteran's March 1992 
separation examination reported normal lungs.  This report 
also indicated that the veteran had smoked a 1/2 pack of 
cigarettes daily for the past three years.  

Upon discharge from service in June 1992 the veteran 
submitted a claim for service connection for right ankle and 
neck disorders.  He was afforded a general VA examination in 
September 1992.  This examination report shows a diagnosis of 
acute bronchitis with wheezing.  The report also indicated 
that asthma was suspected but stated that an evaluation of 
asthma would be unreliable at that time due to the veteran's 
infection.  In September 1997 the veteran was hospitalized 
for pulmonary complaints.  At that time the veteran indicated 
that he was diagnosed with asthma since 1992.  In a December 
1997 private treatment record the examiner wrote that the 
veteran most likely had sarcoid, although a tissue sample was 
needed before a true diagnosis could be made.  The December 
1997 examiner also wrote that he questioned the diagnosis of 
asthma in view of the lack of history of atopy, lack of 
eosinophilia, historical report of poor response to 
bronchodilators, and essentially normal pulmonary function 
tests.  A biopsy of the right lung in January 1998 revealed 
sarcoid.  

The veteran was afforded a VA examination in February 2007.  
The examiner was asked to opine whether the veteran's current 
diagnosis of sarcoidosis is related to the veteran's in-
service complaints and findings of acute bronchitis with 
wheezing in the September 1992 VA examination report.  Upon 
review of the claims folder and physical examination the 
February 2007 examiner diagnosed the veteran with pulmonary 
sarcoidosis, now inactive, with mild residual scar tissue in 
the lungs and asthmatic bronchitis, episodic.  The examiner 
also opined that the veteran's diagnosis in 1992 is not the 
same condition as the sarcoid with which the veteran was 
diagnosed in 1997/1998.  There is no evidence of restrictive 
lung damage, or of impaired diffusion, which rules out 
significant impairment due to sarcoid.  

As above, the veteran was diagnosed with acute bronchitis 
with possible asthma in September 1992 and subsequently 
diagnosed with asthmatic bronchitis, episodic in February 
2007.  While the February 2007 VA examiner provided an 
opinion as to whether the veteran's current sarcoid is 
related to the veteran's 1992 diagnosis, the examiner failed 
to state whether the veteran's current "asthmatic 
bronchitis, episodic" is related to either in-service 
complaints of breathing problems or the assessment of acute 
bronchitis with possible asthma in September 1992.  Thus, a 
remand is required to determine whether the veteran actually 
has asthma and, if so, whether the current diagnosis of 
asthma is related to the veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an 
appropriate VA examination to 
determine whether the veteran has a 
current diagnosis of asthma and, if 
so, whether this diagnosis is related 
to his in-service complaints of 
breathing problems in May 1989, July 
1989, September 1990, and February 
1992 or whether the current diagnosis 
is related to the September 1992 
assessment of acute bronchitis with 
possible asthma.  The claims folder 
should be made available to the 
examiner for review.  

Based on the examination and review of 
the record, the examiner should offer 
an opinion as to whether it is at 
least as likely as not that any 
currently diagnosed lung disorder (to 
include asthma) is related to the 
veteran's service.  

2.	Review the record and ensure that the 
above action has been completed.  If 
any benefit sought on appeal is 
denied, furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


